Citation Nr: 0429151	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  96-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hand 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left leg 
disability.

4. Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs
WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.  He was awarded the Purple Heart Medal for wounds 
received in Korea.  The veteran has been adjudged to be 
incompetent.  The instant appeal was submitted on behalf of 
the veteran by his original custodian, B. C.  The current 
custodian is the Administrator of the Nursing home wherein he 
currently resides.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied appellant's request to 
reopen the veteran's claims for service connection for a 
right knee condition, a left shoulder condition, a left hand 
condition, a left leg condition, and Post Traumatic Stress 
Disorder (PTSD).  During the pendancy of this appeal, the 
veteran was granted service connection for PTSD by a rating 
decision in April 1996.  The issues before the Board are 
accordingly limited to those cited in the title page.

His original custodian and the veteran testified in a hearing 
before the RO in March 1996, and a transcript of that 
testimony has been associated with the file.  That lady and 
the veteran were scheduled to testify before the Travel Board 
in September 2004, but failed to appear for that hearing.  It 
has subsequently been indicated that the veteran is 
physically unable to appear and there is a new custodian.  
The Board will accordingly proceed with adjudication of the 
appeal with conclusion that the hearing request has been 
withdrawn. 


FINDINGS OF FACT

1.  A Board decision in July 1989 denied service connection 
for residuals of a claimed shell fragment wound in the left 
hand, claimed shell fragment wound in the left leg, left 
shoulder disability, and left knee disability.  The Board's 
decision found that in-service injury to the left hand was 
acute and transitory and was resolved with no residuals, and 
that disabilities of the knees, left leg, and left shoulder 
were not present during service.  

2.  The Board's decision in July 1989 was the last final 
denial of service connection for the claimed disabilities for 
any reason.

3.  Evidence added to the file since the Board's decision in 
July 1989 in regard to the claimed right knee, left leg, and 
left hand disabilities does not bear directly and 
substantially on the specific matter under consideration, is 
cumulative and redundant of the evidence of record, and is 
not, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claim.

4.  Evidence added to the file since the Board's decision in 
July 1989 regarding the veteran's left shoulder condition 
bears directly and substantially on the specific matter under 
consideration, is not cumulative and redundant of the 
evidence of record, and is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.

5.  There is no competent evidence of record that the veteran 
suffered a left shoulder wound or injury in service.  
Evidence of record suggests that the veteran's present left 
shoulder disability is consequent to a rotator cuff injury 
incurred many years after service.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's decision in July 1989 
in regard to the claimed disabilities of the right knee, left 
leg, and left hand are not new and material; the claims for 
service connection for those disabilities are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Evidence received since the Board's decision in July 1989 
in regard to the claimed left shoulder disability is new and 
material; the claim for service connection for that 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  Disability of the left shoulder was not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application to 
reopen the previously adjudicated claims was received in May 
1994.  RO sent appellant a pre-VCAA duty-to-assist letter in 
May 1995, prior to the original rating decision of July 1995.  
The rating decision, the Statement of the Case (SOC) in 
November 1995, and Supplemental Statements of the Case (SSOC) 
in April 1996 and May 2003 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
also sent appellant a duty-to-assist letter in August 2003 
dealing specifically with the issue of new and material 
evidence to reopen a claim.

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to reopen a claim 
and the evidence needed to establish entitlement to service 
connection.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issues at hand, and 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  
VA must also assist appellant in obtaining records from the 
Social Security Administration, if applicable.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003.  VA 
must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records as identified by appellant.  RO 
obtained the cooperation of the Navy in researching medical 
unit records that may corroborate the veteran's account of 
his undocumented wounding.  The veteran was not afforded a VA 
medical examination in conjunction with this appeal, but for 
a finally denied claim VA is not required under the VCAA to 
provide a medical examination unless the claim is first 
reopened upon receipt of new and material evidence.  38 
C.F.R. § 3.159(c)(4)(C)(iii) (2004).  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II. Factual Background

The veteran's service medical records are on file.  The 
veteran was treated in March 1953 for a wound to the palm of 
his right hand, for which he was awarded the Purple Heart.  
The veteran's separation physical examination shows no 
disabilities of the hands, knees, legs, or shoulders. 

The veteran submitted a claim in October 1954 for burns on 
the right hand, shrapnel wound in the left shoulder, and 
right knee condition.  A letter to VA from the U.S. Navy 
Field Medical Records Branch dated January 1955 states that 
records from the medical unit supporting the veteran's unit 
of assignment contain no information relative to the claimed 
treatment.  Service connection for these claimed disabilities 
was denied in a rating decision of March 1955.  The veteran 
was advised of the denial by a letter in April 1955 but did 
not appeal.

The veteran asserted during a VA medical examination in July 
1982 that his knee disability should have been for the left 
knee, not the right knee.  RO adjudicated the claim for left 
knee disability and denied service connection in a rating 
decision of August 1982.  The rating decision found that 
there is no evidence that the veteran injured his left knee 
in service or that he had a current left knee disability.  
The veteran was advised of the denial by a letter in 
September 1982 but did not appeal.

Appellant submitted a claim on the veteran's behalf in March 
1987 for service connection for left shoulder superficial 
burns, shrapnel in both hands, and shrapnel in left leg and 
knee.  RO advised appellant in a letter dated September 1987 
that the claims for service connection for alleged shrapnel 
wounds in the left hand and left leg were denied because 
there is no evidence that the veteran received such wounds.  
A separate letter dated September 1987 advised appellant that 
the claims for left shoulder condition and bilateral knee 
condition had been previously adjudicated and denied, and 
would not be reconsidered unless new and material evidence 
was received in support of the request to reopen.

Appellant appealed the denial of service connection to the 
Board.  The Board considered all claims on their merits and 
issued a decision in July 1989 that denied service 
connection.  The Board found that any in-service injury to 
the left hand was acute and transitory.  The Board found that 
there was no evidence that the veteran had a current 
disability of the left leg, left knee, or right knee due to 
military service.  The Board found that the veteran 
apparently had a left shoulder skin graft for removal of a 
tattoo, but found that there was no residual disability and 
that any resultant scarring could not be considered to be 
service-connected.   Appellant was advised of the Board's 
decision by a letter dated July 1989.

The file contains medical treatment records from Brooklyn 
V.A. Medical Center (VAMC) for the period June 1992 through 
October 1992.  Most of these notes pertain to the veteran's 
mental condition.  A notation in July 1992 records that the 
veteran had injured his left shoulder falling off his bed in 
1985.  Several notations in August and September 1992 record 
history of rotator cuff injury with screw in 1984, and 
current symptoms of pain and limitation of motion consequent 
to that rotator cuff injury.       
 
In May 1994, appellant filed the instant request on the 
veteran's behalf to reopen claims for service connection for 
right knee disability, left shoulder disability, and shell 
fragment wounds of the left hand and left leg.

Appellant submitted an undated letter to VA (received in May 
or June 1995) stating that the veteran received a bullet 
wound in the left deltoid and shrapnel wounds in both knees 
on March 30, 1953.  The letter asserts that the veteran was 
treated aboard a Swedish hospital ship in Inchon harbor and 
was subsequently returned to combat in June 1953.

RO issued a rating decision in July 1995 denying appellant's 
request to reopen these claims, based on RO's determination 
that new and material evidence had not been received in 
support of the request.

Appellant submitted a Notice of Disagreement (NOD) in August 
1995 asserting that the veteran had received a bullet in the 
left arm and shrapnel in both knees.

Appellant and the veteran testified in a hearing before the 
RO in March 1996.   The veteran testified that he was wounded 
in the right knee, left shoulder, left hand, and left leg 
during combat (Transcript, pg. 3).  The veteran stated that 
he burned the palms of both hands by grabbing a hot machine 
gun barrel (Transcript, pg. 3).  The veteran did not receive 
the Purple Heat for the burns, but rather for a later wound 
to the left shoulder (Transcript, pg. 4).  The veteran was 
evacuated by helicopter to a hospital ship, where shrapnel 
was picked out of both shins (Transcript, pg. 4).   At the 
same time that the veteran was wounded in the shoulder and 
shins, he injured his right knee by stumbling in a trench 
while carrying his machine gun and ammunition (Transcript, 
pg. 5).  On the completion of the veteran's treatment aboard 
the hospital, ship, he was returned to his unit via 
helicopter (Transcript, pg. 5).

The veteran testified that after his return to combat he 
occasionally complained about shoulder pain, for which he was 
given medication, and also occasionally complained about knee 
pain (Transcript, pg. 6).  At the time of his discharge 
physical, the veteran pointed out his scar tissue o n the 
left shoulder to the examiner; he also complained to the 
examiner about shrapnel pain in the shins (Transcript, pg. 
8).  The veteran testified that in the mid 1950's a piece of 
shrapnel worked its way up the leg and out the knee 
(Transcript, pg. 8).  The veteran testified that after his 
discharge he received treatment at Fort Hamilton, where X-
rays confirmed the presence of shrapnel in both legs 
(Transcript, pg. 9).  The veteran testified that he has 
received treatment at Brooklyn VAMC for leg and shoulder 
disabilities; the treatment consists of whirlpool baths 
(Transcript, pg. 10).

Appellant testified that the veteran was treated by several 
physicians for his wounds beginning immediately after his 
discharge (Transcript, pg. 10).  Appellant testified that the 
veteran's treatment consisted of whirlpool, massage, and 
similar physical therapy, and also pain medication 
(Transcript, pg. 10).  The veteran received treatment at Fort 
Hamilton, and subsequently received therapy via home care 
(Transcript, pg. 10).  The veteran also received treatment at 
Northrop VA Hospital for his shoulder and leg conditions 
immediately after service, although appellant did not know 
the veteran at that time (Transcript, pg. 11).  Appellant has 
known the veteran since 1981 (Transcript, pg. 15).   

In conjunction with the hearing in March 1996, appellant 
submitted a sheaf of documents for review, some of which were 
already on file at the time of the Board's decision in 
January 1989.  One new item was an undated VA medical 
examination stating "pain in left shoulder - inability to 
move his left shoulder - pain is aggravated by cold weather 
and when trying to move his left arm - history of gunshot 
wound in Korea, March 30 1953 - hospitalized for about 40 
days to about [illegible] days - during that period skin 
graft was performed."  The examiner noted the presence of a 
4 - inch scar, not tender, on the left shoulder.  A marginal 
note, apparently written by appellant, states that this 
history refers to removal of a bullet through a tattoo scar.

Another document submitted by appellant in March 1996 was a 
sheet of VA treatment notes from May and July 1985.  A VA X-
ray in May 1985 showed an old fracture of the left humerus, 
transfixed by a screw.  Two notes from July 1985 show that 
pain in the left shoulder was not relieved by medication.

Another document submitted by appellant in March 1996 was a 
VA medical certificate dated April 1985.  The "history" 
portion thereof states that the veteran had pain in the left 
shoulder, and service-connected gunshot wound as well as 
shell wound to the left leg.  On physical examination, there 
was scarring and atrophy of the left shoulder, plus 
limitation of range of motion; there was no indication of 
scaring or limitation of motion of the left leg.  Diagnosis 
was gunshot wound of the left shoulder.  A supporting VA X-
ray of April 1985 showed a metallic screw transfixing an old 
healed fracture.  

Another document submitted by appellant in April 1996 was a 
page from an unidentified clinical record (History - Part 2) 
dated June 1989.  The document notes history of gunshot wound 
in the head frontal area and left shoulder in 1953, and 
injury to left shoulder (torn rotator cuff and pin insertion) 
in 1985 consequent to the veteran falling out of bed.

Another document submitted by appellant in April 1996 was a 
page of progress notes from an unidentified hospital dated 
June 1989.  The document states that the veteran was being 
admitted for psychiatric symptoms, and during the admissions 
process the veteran's guardian (presumably the instant 
appellant) informed the medical provider that the veteran 
fell out of bed in 1985, which caused a broken left shoulder 
bone that is now pinned.

Appellant submitted an undated letter to VA arguing that the 
veteran's left shoulder scarring could not have been 
consequent to tattoo removal, as found in the previous Board 
decision, but rather was consequent to removal of a bullet in 
the area of the tattoo.  Appellant's letter asserts that the 
veteran would not have been evacuated to a hospital ship 
simply to have a tattoo removed, so the fact of his medical 
evacuation is proof of the fact that the veteran was wounded 
in the shoulder in combat.




III.  Analysis

New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection; 
i.e., the Board's decision in July 1989.  If new and material 
evidence is presented or secured to a disallowed claim the 
Board can reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Otherwise, the 
Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection was received in May 1994.  For claims submitted 
prior to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2000).  

The evidence added to the file since the Board's decision in 
July 1989 is discussed below, including the Board's 
determination in regard to the newness and materiality of 
each piece of evidence in turn. 

Appellant's undated letter to VA (received in May or June 
1995), stating that the veteran received a bullet wound in 
the left deltoid and shrapnel wounds in both knees on March 
30, 1953 and was treated aboard a Swedish hospital ship in 
Inchon harbor, is new in that it was not previously before 
the adjudicators.  It is not material because the same 
purported facts were cited in appellant's original claim for 
service connection.  The information is therefore cumulative 
and redundant.

The testimony by appellant and the veteran in March 1996 is 
new evidence, but is similarly redundant in regard to the 
claimed disabilities since it advances assertions of fact 
(wounding in combat and evacuation to a hospital ship) that 
were known to previous adjudicators.

The documents submitted by appellant in March 1996 provide no 
evidence in regard to the veteran's claimed left hand, left 
leg, or right knee disabilities.  The documents do contain 
evidence in regard to the veteran's claimed left shoulder 
disability.  These documents provide medical evidence of a 
current disability (pain and limitation of motion) that was 
not available to previous adjudicators.  The documents also 
include one medical diagnosis of gunshot wound to the left 
shoulder and several medical records showing that appellant 
had a left shoulder injury in 1984 or 1985, all of which is 
relevant to the etiology of the condition. The Board 
considers this evidence to be material.

In sum, new and material evidence in regard to the claimed 
right knee, left leg, and left hand disabilities has not been 
received and appellant's request to reopen those claims must 
be denied.  New and material evidence has been received in 
regard to the claimed left shoulder disability, and the claim 
for service connection for that disability must be reopened.  
Appellant's appeal is granted to that extent only.

Service Connection for a Left Shoulder Disability

At the outset, in view of the reopening of the claim for a 
left shoulder disability, consideration of the matter on the 
merits is now indicated.  Review of the record reveals that 
the RO considered the made both on a direct and reopening 
basis.  While not specifically reopening the claim, it is 
noted that complete direct analysis was undertaken and 
provided to the veteran.  Thus, the Board concludes that a 
decision on the merits may be undertaken as the appellant and 
the representative have had the chance to enter argument and 
evidence on this point.

Service connection may be granted for a disability resulting 
for disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and, 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, there is medical evidence that the veteran has 
limitation of motion and pain in the left shoulder, so the 
first part of the Hickson analysis is satisfied.

The second part of the Hickson analysis is medical or lay 
evidence of an in-service disease or injury.  In this case, 
the veteran's personal service medical records do not show 
that he was wounded or injured in the left shoulder, and in 
fact the Navy Department specifically stated that there is no 
evidence of such injury in the records of the supporting 
medical unit.  The evidence suggests that the veteran's 
Purple Heart was awarded for burns to the hand rather than 
for a gunshot wound.  Finally, there is no indication of an 
actual left shoulder disability until after the veteran's 
documented rotator cuff injury with fracture in 1984 or 1985.  
The Board accordingly finds that the second part of the 
Hickson analysis has not been satisfied.     

The third part of the Hickson analysis is medical evidence of 
a nexus between appellant's current condition and an in-
service event or disease.  In this case, there being no 
evidence of an in-service event, there can be no medical 
evidence of nexus.  Several VA medical notes do record a 
history of gunshot wound to the left shoulder, but these 
notes appear to rely on the veteran's self-reported history 
rather than clinical evidence of a penetrating wound to the 
bone or muscle.  Medical evaluation that is merely a 
recitation of a veteran's self-reported and unsubstantiated 
history has no probative value.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  Also, a mere 
transcription of lay history, unenhanced by any additional 
medical comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Reonal V. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

The Board notes appellant's argument that the veteran's 
shoulder scarring must be from a combat-related wound, since 
the veteran would not have been evacuated to a hospital ship 
simply to have a tattoo removed.  However, there is no 
documentation that the cited medical evacuation, or cited 
treatment on a hospital ship, actually occurred.  The Board 
notes again that the Navy Department has submitted a letter 
stating that the claimed injury is not documented in unit 
medical records, and the Board finds that this is actual 
evidence against the claim for service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

New and material evidence not having been received in regard 
to claimed disabilities of the right knee, left leg, and left 
hand, the application to reopen claims for service connection 
for those conditions is denied.  

New and material evidence having been received in regard to a 
left shoulder disability, the application to reopen a claim 
for service connection for that condition is granted.  
Service connection for a left shoulder disability is denied 
on the merits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



